        Case 2:18-cv-01228-HB Document 81-1 Filed 05/09/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



WARREN HILL, LLC,
                        Plaintiff,                  No. 2:18-01228-HB
v.

SFR EQUITIES, LLC,
                        Defendant.

_____________________________________________________________________________

    PLAINTIFF WARREN HILL, LLC’S EXHIBITS FILED IN SUPPORT OF ITS
   RESPONSE TO SFR EQUITIES, LLC’S MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________




                                          ELLIOTT GREENLEAF, P.C.
                                          925 Harvest Drive, Suite 300
                                          Blue Bell, PA 19422
                                          (215) 977-1000

Dated: May 9, 2019                        Counsel for Plaintiff Warren Hill, LLC
          Case 2:18-cv-01228-HB Document 81-1 Filed 05/09/19 Page 2 of 3




                                 TABLE OF CONTENTS

ATTACHMENT A – Declaration of Gregory S. Voshell

EXHIBIT NO.                             DESCRIPTION OF EXHIBIT
    1          Membership Interest Purchase Agreement

     2         The Program Terms

     3         Printout from Illinois Department of Central Management Services’ Website

     4         Transcript of Oral Argument on SFR’s Motion for Partial Summary Judgment

     5         Printout from VAP’s website

     6         Transcript Excerpts from the Deposition of David Reape

     7         Transcript Excerpts from the Deposition of Alan Wilson

     8         Transcript Excerpts from the Deposition of Brian Hynes

     9         Transcript Excerpts from the Deposition of Gene Harris

     10        Summary Exhibit of Deposition Testimony

     11        VAP’s 2017 Consolidated and Audited Financial Statements

     12        Excerpt of December 2015 Financing Arrangement Closing Binder

     13        Approval Request for December 2015 Financing Arrangement

     14        Approval Request for February 2016 Financing Arrangement

     15        June 27, 2014 Email from Brian Hynes to Potential Vendor

     16        VAP Funding Master Trust Note, Series 2012-1

     17        December 12, 2012 Email from David Reape

     18        December 7, 2017 Email from Gene Harris

     19        SFR’s Responses to Warren Hill’s Requests for Admissions

     20        November 11, 2017 Email from Gene Harris



                                             1
     Case 2:18-cv-01228-HB Document 81-1 Filed 05/09/19 Page 3 of 3




21        VAP Disclosure Provided to State

22        VAP’s 2016 Confirmation Requests

23        VAP’s 2017 Confirmation Requests

24        Expert Report of Stanley A. Murphy

25        December 13, 2016 Letter from Department of Central Management Services

26        December 18, 2012 Letter from Department of Central Management Services

27        Warren Hill Comments on Draft MIPA

28        Ownership Chart of BCM

29        November 11, 2017 Email from Gene Harris

30        August 5, 2017 Email from Gene Harris

31        October 2, 2017 Email from Gene Harris

32        November 24, 2017 Email from Alan Wilson

33        VAP-BCM Services Agreement

34        Declaration of Jim Delaney

35        November 30, 2012 Management Agreement




                                       2
